Case 6:08-cr-00177-PGB-EJK Document 98 Filed 12/14/18 Page 1 of 2 PageID 615




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


  UNITED STATES OF AMERICA

  v.                                      Case No. 6:08-cr-177-Orl-40TBS

  ANGEL CRUZ


                               STATUS REPORT

         The United States of America hereby files this Status Report as ordered

  by this Court on December 3, 2018 (Doc. 97) and states the following:

         1.    On August 6, 2008, Angel Cruz was Indicted for Bank Fraud and

  Conspiracy. A warrant was obtained for Cruz=s arrest based upon said

  indictment. At that time, Cruz was believed to be living in the Miami area.

  Numerous attempts to locate Cruz in the Miami and Orlando area have been

  fruitless.

         2.    In April 2017, The United States Secret Service (USSS)

  conducted internet and law enforcement database checks in an attempt to

  locate Cruz with negative results. Around the same time period, agents

  received information regarding a possible address in the central Florida area at

  which Cruz may have been residing. Agents responded to the address,

  conducted surveillance, and spoke to neighbors. Based upon their
Case 6:08-cr-00177-PGB-EJK Document 98 Filed 12/14/18 Page 2 of 2 PageID 616




  investigative activity agents determined that Cruz was not residing at the

  address.

        3.     In December 2018, agents conducted further internet and

  database checks and found no additional information regarding Cruz’s

  whereabouts.

        4.     It is likely that Cruz has fled to his birth country of Cuba to avoid

  prosecution in the United States. While the United States and Cuba

  technically have an existing extradition treaty, this treaty has been in abeyance

  for decades. Nonetheless, because the evidence and witnesses are still

  available to prosecute this matter in in the event Cruz is apprehended, the

  United States currently intends to prosecute the matter and requests that the

  matter remain open.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:    s/ Vincent S. Chiu
                                          Vincent S. Chiu
                                          Assistant United States Attorney
                                          Florida Bar Number 0084936
                                          400 West Washington Street
                                          Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7643
                                          E-mail:       vincent.chiu@usdoj.gov
